Citation Nr: 0510341	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma with pleural effusions.

3.  Entitlement to service connection for a right ear 
disability (claimed as residuals of a ruptured right 
eardrum).

4.  Entitlement to an initial rating in excess of 10 percent 
for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952 and from October 15, 1990 to November 22, 1990.  He also 
served on active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Air National Guard.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision, in which the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
pertinent part, denied claims for service connection for 
colon cancer, lymphoma with pleural effusions, and a ruptured 
right eardrum.

In November 2000, the Board remanded the service-connection 
issues to the RO for additional development.  In an August 
2002 rating decision, the RO granted service connection for 
chronic sinusitis and assigned an initial noncompensable 
(zero percent) disability rating.  Subsequently, in a 
November 2003 rating action, the RO assigned an initial 10 
percent rating, effective April 7, 2001.

In October 2003, the veteran testified at an RO hearing; a 
copy of the hearing transcript is associated with the record.  
The case is now before the Board further appellate 
consideration.

The issue of entitlement to an initial rating in excess of 10 
percent for chronic sinusitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
service-connection issues addressed in this decision.

2.  There is no competent medical evidence linking the 
veteran's colon cancer to active military duty.

3.  There is no competent medical evidence linking the 
veteran's non-Hodgkin's lymphoma with pleural effusions to 
active military duty.

4.  There is no competent medical evidence showing the 
veteran has a right ear disability, claimed as a residual of 
a ruptured right eardrum while serving on active duty 
training (ACDUTRA).


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in, or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2004).

2.  Non-Hodgkin's lymphoma with pleural effusions was not 
incurred in, or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2004).

3.  Claimed residuals of a ruptured right eardrum were not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is 
not required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

In compliance with the November 2000 remand, the RO, in a 
December 2000 letter, asked the veteran to provide full names 
and addresses and approximate dates of treatment for all 
health care providers, who had treated him for the claimed 
disabilities before and after his second period of active 
service, to include Dr. N. P. and Dr. R. M. G. and to sign 
authorizations for release of information.  The RO also 
advised the veteran that he had a right to submit additional 
evidence and argument with regard to his service-connection 
claims.  Available private and VA treatment records have been 
associated with the claims file.  In an October 2001 
statement, the Capital Area Surgical Associates indicated 
that the veteran had not been seen since 1992 and that the 
physician he saw was no longer with their practice.  A March 
2004 response from the Capital Area Surgical Associates 
stated that there were no medical records available 
pertaining to the veteran.  In a December 2001 response, the 
Social Security Administration indicated that, after an 
exhaustive search, it was unable to locate the veteran's 
folder.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  In September 2004, the veteran submitted recent 
treatment records from his family physicians.  In April 2001, 
the veteran underwent VA examinations, at which the examiners 
provided nexus opinions regarding the claimed disabilities.  
The VA nose, sinus, larynx, and pharynx examiner indicated in 
that there were no residuals of a claimed ruptured right 
eardrum; while the other VA lymphatic disorders examiner 
stated that linking the veteran's colon cancer or his non-
Hodgkin's lymphoma to his active military duty would be 
speculative in nature.  In May 2001, October 2002, November 
2003, and August and September 2004, VA readjudicated the 
veteran's service-connection claims and issued supplemental 
statements of the case (SSOCs).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
Board's November 2000 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claims, and he testified at 
an RO hearing in October 2003.  At that hearing, the veteran 
testified that he did not see any physicians during his 
period of active duty in Saudi Arabia; that his colon cancer 
was diagnosed in 1991 and his lymphoma several years after 
his return; and that his sinusitis was the only residual of 
his ruptured right eardrum.  The veteran's representative 
asked that the veteran be given another examination for his 
lymphoma and colon cancer, claiming that the veteran did not 
receive an adequate examination from a qualified 
professional, but the Board does not agree.  Contrary to his 
assertions, Dr. B. J. L., who performed the April 2001 
lymphatic disorders examination, was a fellow in clinical 
hematology and oncology at the University of Florida at the 
time of the veteran's examination and well qualified to 
provide the required medical opinion.  The veteran's 
representative mistakenly thought that the nose, sinus, 
larynx, and pharynx examiner had performed the lymphatic 
disorders examination.  In various duty to assist letters and 
a December 2003 VCAA letter, the RO asked the veteran to 
provide additional information in support of his claims and 
told him that he must give VA enough information about any 
records so that such records could be requested on his 
behalf.  Available service, non-VA and VA medical records 
have been associated with the claims file.  In April 2004, 
the veteran was afforded two VA examinations, which showed no 
current right ear disorder related to a claimed ruptured 
right eardrum and no evidence of specific exposure during the 
veteran's short time in Saudi Arabia that would increase his 
risk for lymphoma or colon cancer.  In variously dated 
letters, one rating decision, a statement of the case (SOC), 
several SSOCs, and their accompanying letters, the RO 
informed the veteran of what was needed to establish 
entitlement to service connection for the claimed disorders 
and he was given additional chances to supply any pertinent 
information.  He submitted duplicate copies of pertinent 
service and non-VA medical records.  A hearing transcript and 
lay statements from the veteran and his representative also 
have been associated with the file.  In a June 2004 
statement, the veteran indicated that he had no additional 
relevant medical evidence to submit.

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claims discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, non-VA and VA treatment records, 
a rating decision, hearing transcript, and lay statements are 
adequate for determining whether the criteria for service 
connection have been met.  Accordingly, the Board finds that 
no further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application for 
service connection for the claimed disorders was received in 
February 1998.  In a September 1998 rating decision issued in 
October 1998, the RO denied the veteran's service-connection 
claims on the merits, except for claimed residuals of a 
ruptured right eardrum, which was denied as not well 
grounded.  In subsequent SSOCs, VA readjudicated all three 
issues on the merits, confirming the previous denials with 
regard to all three.  In a December 2003 letter, VA provided 
notice of the provisions of the VCAA to the appellant and 
specifically informed the veteran that he needed to provide 
medical evidence showing that a current disability existed 
that was incurred in service.  Although the VCAA notice 
letter that was provided to the appellant does not contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In a 
December 2003 VCAA letter to the veteran, an SOC, multiple 
SSOCs, and their cover letters, VA provided additional notice 
to the appellant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claims.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate his 
service-connection claims and what information he needed to 
submit and what VA would do or had done.  The veteran also 
testified at an RO hearing.

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board finds that VA has notified the appellant of the 
evidence needed to adjudicate his service-connection claims 
and has obtained and developed all relevant evidence 
necessary for an equitable disposition of the issues 
discussed in this decision, particularly in light of the fact 
that no right ear disability was identified on examination 
and there is no competent medical opinion linking the 
veteran's colon cancer or lymphoma to active military duty.  
Thus, the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Background

Service medical records for the veteran's two periods of 
active military duty do not show diagnosis of, or treatment 
for, lymphoma, colon cancer, or residuals of a ruptured right 
eardrum.  In April 1977, after exposure to a rapid 
decompression chamber, while on ACDUTRA, the veteran began 
bleeding profusely from his nose and mouth, first aid was 
administered until the bleeding stopped, and he was 
dismissed.  Later, the veteran consulted with his family 
physician, had a paranasal sinuses examination resulting in a 
diagnosis of bilateral maxillary and ethmoid mucous membrane 
thickening, and was prescribed medication.  

On April 24, 1991, the veteran had a colonoscopy and biopsy 
specimens were collected, which resulted in a diagnosis of 
rectal carcinoma (colon cancer).  His colon cancer was 
treated with a low anterior resection, in mid 1991, radiation 
therapy, and later converted to a colostomy, in March 1992.

An April 1996 Leesburg Regional Medical Center discharge 
summary shows a history of recurrent right pleural effusions 
and past cytology on the pleural fluid had been negative.  
According to the veteran, he was exposed to various chemicals 
during the desert war while in the military but he had not 
been identified as having any military-related illness.  The 
veteran underwent a thoracoscopy with multiple pleural 
biopsies but they were negative for metastases.  The 
discharge diagnoses included chronic and recurrent right 
pleural effusion with pulmonary inflammatory change and 
fibrosis, bronchitis, emphysema; and history of rectal 
cancer.  A month later, the veteran was hospitalized for 
empyema.  Biopsies done at that time were negative for 
metastases.  

In January 1997, private treatment records reveal that a 
computed tomography (CT) scan showed thickening, or mass-like 
area, in the prevertebral area of the chest posterior to the 
trachea and esophagus.  The veteran had recently been found 
to have some palpable nodes in the left supraclavicular area.  
He was scheduled for an outpatient excisional biopsy of the 
left supraclavicular lymph nodes, which resulted in an 
impression of low grade B-cell non-Hodgkin's lymphoma.

In an October 1998 notice of disagreement with the RO's 
denial of service connection for colon cancer, lymphoma with 
pleural effusions, and residuals of a ruptured right eardrum, 
the veteran felt that these conditions were from his tour in 
the Gulf War, even though he did not spend 90 days over 
there, or on active duty.

At an April 2001 VA nose, sinus, larynx, and pharynx 
examination, the veteran stated that he was not having any 
significant difficulty with his ear and had no history of 
hearing loss.  He reported only varying and frequent 
tenderness on both sides.  The veteran denied surgical, 
balance, or gait disorders.  He also denied discharge from 
the ear, otalgia or significant pruritus.  The veteran 
reported having had a paper-patch procedure to the right ear 
in 1977 after a tympanic membrane perforation.  He had no 
other ear surgeries or history of malignant neoplasm of the 
ear.  His primary complaint was of chronic sinus symptoms.  
On examination, the auricles revealed no evidence of tissue 
loss; the external auditory canal revealed no evidence of 
scaling or edema.  There was no evidence of cholesteatoma, 
active middle ear disease, infection, suppuration, or polyps.  
The mastoid was soft to palpation.  A nasal endoscopy 
revealed the left naris to be within normal limits and clear; 
while there was mild septal deviation on the right, 
especially along the floor with significant scarring of the 
right middle meatus.  The veteran's hearing was within normal 
limits for his age group.  Tympanic membranes were Type A 
bilaterally.  The assessment was chronic sinusitis and middle 
septal deviation.  The examiner added that the accident from 
1977 seemed to have left the veteran with no significant 
residual defects in hearing or auditory function; however, he 
did have changes and symptoms consistent with chronic 
sinusitis.  In an addendum, the examiner stated that it would 
amount to speculation to relate what happened in the military 
in 1977 to the veteran's subsequent polyps and sinusitis.  
The most likely etiology for the veteran's sinus problems 
were his nasal polyps.  The veteran indicated that he was 
treated for nasal polyps in the military and, based on this, 
the examiner found that the veteran's current sinus 
symptomatology was a condition that was incurred while in 
service.  It was coincidental that the veteran sinus symptoms 
surfaced after ear trauma.  The examiner concluded, that 
there was no evidence of a right ear disability.

At an April 2001 VA lymphatic disorders examination, the 
examiner noted that the veteran was diagnosed with rectal 
cancer in April 1991, when he had a colonoscopy.  Biopsy 
showed infiltrating adenocarcinoma.  He was treated with a 
low anterior resection in 1991, pathology at that time showed 
invasive, moderately differentiated adenocarcinoma with tumor 
invasion into the subserosa and one of the five positive 
nodes.  He was treated with 5-FU and radiation therapy.  In 
March 1992, the veteran had a right hemicolectomy, due to 
severe fecal incontinence, with placement of a descending 
colostomy.  The veteran was later diagnosed with lymphoma in 
1997.  On February 11, 1997, the veteran had a left clavicle 
node biopsy, which showed a low grade B-cell non-Hodgkin's 
lymphoma.  He was treated with Cytoxan, vincristine, and 
prednisone over six cycles from March 1997 to June 1997.  The 
veteran complained of night sweats but denied fever or weight 
loss.  

On physical examination, he was alert and oriented times 
three and in no acute distress.  The examination did not show 
any significant lymphadenopathy, the veteran did have a small 
area of swelling in his right axilla.  After careful review 
of the claims file, the examiner noted that the veteran had 
served in the Air National Guard from 1974 to 1991, including 
active duty in Saudi Arabia in 1990.  The veteran 
subsequently developed rectal cancer, which was diagnosed in 
April 1991, approximately five months after his release from 
active service on November 22, 1990.  The examiner stated 
that it would be speculative to say that the veteran's colon 
cancer was present during his short period of service in 
October and November 1990.  His diagnosis was clearly made at 
least five to six months after that time, and there was no 
evidence that it was first manifest during his period of 
service.  The examiner added that there is no clear and 
unmistakable evidence that the veteran's rectal cancer 
existed prior to his period of service.  The veteran first 
had symptoms, when he developed rectal bleeding in 1991, and 
had not had any other signs or symptoms prior to January of 
that year.  As his rectal cancer did not predate the 
veteran's service, there is no reason to suspect that any 
disability was increased while he was in service or that 
there was any change in the natural progression of his 
disease due to his time in service.  With regard to the 
veteran's lymphoma, the examiner noted that it was diagnosed 
in 1997, over six years after his time in service.  The 
examiner added that it is speculative to say that the 
veteran's lymphoma was related to his period of service as 
there is no evidence of this whatsoever.  Due to the length 
of the period after service, there was no evidence of any 
specific exposure at any time in service that would have 
increased the veteran's risk for rectal cancer or lymphoma.

At an October 2003 hearing, the veteran testified that he was 
recalled to active duty and served from October 15, 1990 to 
November 22, 1990; that, in Saudi Arabia, he was stationed 
right outside of Dhahran; that he flew missions over there 
just as he did when he went to Grenada and Panama; that he 
began having symptoms of colon cancer in early 1991; that he 
had no problems whatsoever while on active duty; and that he 
did not see any physicians while on active duty related to 
his colon cancer.  The veteran indicated that he was 
diagnosed with colon cancer in 1991, for which he later had a 
colostomy done.  He testified that he was diagnosed with non-
Hodgkin's lymphoma with the pleural effusions in 1997 during 
a checkup for his colon cancer; that he received chemotherapy 
for it; and that it reoccurred in 2000.  The veteran stated 
that some doctors attached to the 193rd Military Dispensary 
sponsoring told him there was the possibility that the shots 
he received before he went over to Saudi Arabia might have 
caused his lymphoma.  He noted that he did not know how he 
got non-Hodgkin's lymphoma and admitted that no one had 
stated that his colon cancer was related to his lymphoma; 
however, the veteran indicated that the female doctor said 
that there might be a possible relationship between his 
innoculations and his lymphoma.  With regard to service 
connection for a right ear disability, the veteran indicated 
that he stated that after a decompression chamber exercise 
while on active duty, he had blood coming out of his nose and 
mouth, and went to see Dr. P., who put a plug in the 
veteran's ear because he had ruptured his eardrum.  The 
veteran admitted that he had no problems with his hearing but 
that he was getting sinus headaches and drainage more often 
than he ever did.  

The veteran believed that the only residual effects of his 
right ear injury was the sinus problems he was having.  
Although surgery for his sinuses has been recommended, his 
doctors agreed that his heart problems are more important so 
he had not had the surgery.  With regard to his sinus 
problems, the veteran complained of headaches and drainage 
all the time with associated yellow phlegm, postnasal drip, 
and crusting.  For his severe headaches, the veteran would 
use Tylenol and indicated that he had to see a doctor three 
or four times a year for bad sinus infections, and then he 
would be put on antibiotics.  His family doctors treated him 
for his sinus condition and indicated that he was seen last 
on the Friday before the hearing.  The veteran's 
representative asked the veteran be scheduled for another 
examination related to his colon cancer and lymphoma, because 
it was his understanding that the examiner who gave the nexus 
opinion was not specialist.  At the time of his hearing, the 
veteran submitted a list of medications taken and information 
on the VA nose, sinus, larynx, and pharynx examiner, showing 
that he did not hold any certifications from specialty 
boards. 

Recent non-VA and VA treatment records show history of colon 
cancer and lymphoma and treatment for chronic sinusitis.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2004).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2004).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

Although the appellant has been diagnosed with colon cancer 
and lymphoma with pleural effusions, there is no competent 
medical evidence linking these disorders to service.  No 
private or VA examiner has linked these disorders to service.  
At most, the medical evidence in the record contains self-
reported histories by the appellant of possible symptoms of 
colon cancer while on active duty in Saudi Arabia, but the 
veteran testified that he did not have any problems and that 
he did not seek any treatment while in Saudi Arabia.  An 
April 1996 Leesburg Regional Medical Center discharge summary 
shows a history of recurrent right pleural effusions and past 
cytology on the pleural fluid had been negative.  At that 
time, the veteran had reported exposure to various chemicals 
during the desert war while in the military but he had not 
been identified as having any military-related illness.  
During his testimony, the veteran claimed that a military 
physician with his unit had told him that these two disorders 
might be the result of innoculations taken prior to going 
over to Saudi Arabia.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
finds that the private medical records are not definite 
opinions as to the question of whether the appellant's colon 
cancer or lymphoma is related to service.  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on a history supplied by the appellant, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Any statements linking 
the appellant's colon cancer or lymphoma to service are 
speculative in nature.  Thus, a nexus between the appellant's 
colon cancer or lymphoma and service is not established by 
the evidence of record.  See 38 C.F.R. 
§ 3.303.  

In contrast, the Board finds the April 2001 VA lymphoma 
disorders examiner's opinion more persuasive.  After a 
thorough review of the claims file and service medical 
records, the April 2001 VA examiner, who was a fellow in 
oncology at the University of Florida, noted that it would be 
speculative to say that the veteran's colon cancer was 
present during his short period of service in October and 
November 1990.  The veteran's diagnosis was clearly made at 
least five to six months after that time, and there was no 
evidence that it was first manifest during his period of 
service.  The examiner added that there is no clear and 
unmistakable evidence that the veteran's rectal cancer 
existed prior to this period of service.  The veteran first 
had symptoms, when he developed rectal bleeding in 1991, and 
had not had any other signs or symptoms prior to January of 
that year.  As his rectal cancer did not predate the 
veteran's service, there is no reason to suspect that any 
disability was increased while he was in service or that 
there was any change in the natural progression of his 
disease due to his time in service.  With regard to the 
veteran's lymphoma, the examiner noted that it was diagnosed 
in 1997, over six years after his time in service.  The 
examiner added that it is speculative to say that the 
veteran's lymphoma was related to his period of service as 
there is no evidence of this whatsoever.  Due to the length 
of the period after service, there was no evidence of any 
specific exposure at any time in service that would have 
increased the veteran's risk for rectal cancer or lymphoma.  
The Board also observes that, since the veteran was on active 
duty for less than 90 days in 1990, the regulations dealing 
with service connection on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309 are not applicable.  Without any 
competent evidence of a nexus between the appellant's colon 
cancer or lymphoma and service, the veteran's claims for 
service connection must be denied.

With regard to the veteran's claim for service connection for 
a right ear disorder, even the veteran testified that the 
only residual of a claimed ruptured right eardrum is his 
chronic sinusitis, for which the veteran is service 
connected.  The Board finds the April 2001 VA examiner's 
opinion that the veteran has no right ear disorder 
persuasive.  After a thorough review of the claims file and 
service medical records, the VA examiner opined that the 
accident from 1977 seemed to have left the veteran with no 
significant residual defects in hearing or auditory function; 
however, he did have changes and symptoms consistent with 
chronic sinusitis.  In an addendum, the examiner stated that 
it would amount to speculation to relate what happened in the 
military in 1977 to the veteran's subsequent polyps and 
sinusitis.  The examiner concluded that there was no right 
ear disorder present to substantiate the appellant's claim.  
Without any competent evidence of a disability, the claim for 
service connection for residuals of a ruptured right eardrum 
must be denied.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  In this 
case, the veteran has made no specific claim as to a 
disability caused by a ruptured right eardrum, except for 
chronic sinusitis, for which the veteran has already been 
granted service connection.

The only remaining evidence the appellant has submitted that 
supports his claims are his own testimony and statements, 
along with those made by his representative, who have 
asserted that the claimed disorders are related to service.  
They, as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, their statements do not establish the 
required evidence needed, that is, a nexus between the three 
claimed disorders and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the claimed 
disorders is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for colon cancer is denied.

Service connection for non-Hodgkin's lymphoma with pleural 
effusions is denied.

Service connection for a right ear disability (claimed as 
ruptured right eardrum) is denied.


REMAND

With regard to his chronic sinusitis, the veteran testified 
that he has headaches and drainage all the time with 
associated yellow phlegm, postnasal drip, and crusting.  He 
also indicated that he had to see a doctor three or four 
times a year for bad sinus infections, when he would be put 
on antibiotics.  Although the veteran had a VA rating 
examination in July 2004, the Board notes that the veteran's 
claims file was unavailable for review by the examiner and 
the examination report did not provide clinical findings 
sufficient to evaluate the veteran's disability under the 
rating criteria for sinusitis.  The RO also failed to 
indicate whether "staged" ratings would be warranted for 
the veteran's service-connected sinusitis under Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the appeal arises from 
an initial rating decision which established service 
connection and assigned an initial disability rating for 
sinusitis, it is not the present level of disability that is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  On 
remand, the veteran will be scheduled for another examination 
to ascertain the nature and extent of his chronic sinusitis.  

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should schedule the veteran 
for VA examination to determine the 
nature and extent of his chronic 
sinusitis.  The claims file and copies of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination.  All tests and studies 
deemed necessary should be accomplished.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  

After eliciting a history from the 
veteran, the examiner should indicate 
whether the veteran has had radical 
surgery with chronic osteomyelitis or 
whether his sinusitis is manifested by: 
(1) near constant sinusitis characterized 
by headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries; (2) 
three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or: more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, anti-purulent discharge or 
crusting; (3) manifested by one or two 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting; or (4) 
detected by X-ray only. An incapacitating 
episode of sinusitis means one that 
requires bed rest and treatment by a 
physician.  The rationale for any opinion 
and all clinical findings should be 
reported in detail.

2.  After completion of the above, the RO 
should readjudicate the veteran's 
increased rating claim, including any 
additional evidence obtained by the RO on 
remand.  In particular, the RO's review 
of the claim should include consideration 
of whether staged ratings are warranted 
for the veteran's sinus disability under 
Fenderson, supra.  If any determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


